DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of July 28, 2022.  The rejections are stated below.  Claims 1-22 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Applicant argues “First, Applicant points out that Claim 1 is not independently assessed in the Office Action, but is instead rejected as not amounting to significantly more that the judicial exception identified in Claim 15. See Office Action at page 8-9. Furthermore, page 8-9 refers to Claim 1 while stating that “the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.” However, Claim 1 does not recite any generic computer components. Therefore, the outstanding rejection of Claim 1 is improper and should be withdrawn”.  The courts have indicated mere automation of manual processes, such as using a computer may not be sufficient to show an improvement in computer-functionality MPEP 2106.05(a).  With respect to the additional elements of server computer, voucher donor user device, one advisor user device, voucher recipient user device, immutable ledger based platform, network communication, hardware processor, memory storing instructions, voucher blockchain, control logic, the additional elements are not integrated into administering a voucher.  Because the server computer, voucher donor user device, one advisor user device, voucher recipient user device, immutable ledger based platform, network communication, hardware processor, memory storing instructions, voucher blockchain, control logic are not integrated, the additional elements merely provides the environment in which abstract idea is being used therefore server computer, voucher donor user device, one advisor user device, voucher recipient user device, immutable ledger based platform, network communication, hardware processor, memory storing instructions, voucher blockchain, control logic are not a technical improvement and therefore the claim is non statutory.  Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h) is not indicative of integration in a practical application. The use of  the server computer, voucher donor user device, one advisor user device, voucher recipient user device, immutable ledger based platform, network communication, hardware processor, memory storing instructions, voucher blockchain, control logic recited in claim 1 that is used for voucher distribution does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea. Examiner notes that the improvements discussed here are simply to voucher distribution, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.

3.	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  

4.	Based on Applicant’s amendment, the rejection of claims 1-22 under 35 U.S.C. 112(a) has been withdrawn.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of administering a voucher (0007) without significantly more. 
7.	In the instant case, claim 1 is directed to an apparatus.
Claim 1 is directed to the abstract idea of “administering a voucher” which is grouped under Certain Methods of Organizing Human Activity (commercial or legal interactions ) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “a … comprising:
at least one … …; 
a … for a tokenized advisor voucher issuing entity; and
at least one advisor voucher donor …, one advisor …, and one advisor voucher recipient …, wherein an … is in … with the … for the tokenized advisor vouching issuing entity and the …, facilitates a …, of a token advisor voucher between an advisor voucher donor user, an advisor user, and an advisor voucher recipient user, further wherein the … deploys the tokenized advisor voucher and one or more advisor voucher agreements for the tokenized advisor issuing entity and the one or more tokenized advisor voucher agreements are smart contracts designating the at least the advisor voucher donor user, the advisor user, the advisor voucher recipient user, a term for administering the advisor voucher by the advisor user for the advisor voucher recipient user, and at least one triggering event; and 
a … that, when executed by the at least one … …, causes the at least one … … to perform operations in a … … environment comprising:
receiving a request to create a voucher from an advisor voucher requestor which includes identification of the advisor voucher recipient user, identification of an advisor, identification of one or more voucher sources;
creating an … comprised of a plurality of blocks, wherein each block includes at least a block header and or more data values, each data value is comprised of a least a registration identifier and an encrypted data set;
obtaining advisor voucher recipient information from the advisor voucher requestor;
appending the advisor voucher recipient information to the advisor voucher;
appending identification of the one or more advisor voucher sources to the advisor block voucher blockchain; 
appending identification of the advisor to the advisor voucher …;
determining if one or more advisor voucher creation conditions are completed;
generating the advisor voucher wherein the tokenized advisor voucher comprises a … … configured to control access to the tokenized advisor voucher based on obtaining verification of the advisor voucher recipient, instructions from the advisor voucher recipient, and instructions from the advisor and the … … is executed using the … … configured to receive a first instruction from the advisor recipient to open an account and a second instruction from the advisor to open an account; .
appending the created tokenized advisor voucher to the advisor voucher … at the second …;
transmitting the tokenized advisor voucher to the advisor voucher recipient; 
verifying the advisor voucher recipient identity;
processing the tokenized advisor voucher; and
determining if one or more advisor voucher administration conditions are completed after a predetermined time following a time of processing the tokenized advisor voucher”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
8.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “server computer, voucher donor user device, one advisor user device, voucher recipient user device, immutable ledger based platform, network communication, hardware processor, memory storing instructions, voucher blockchain, control logic” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules restricting trading to only the best market price available; receive a plurality of bids and offers from a plurality of trading participants, receive market information indicating that at least two other trading participants are engaged in an active trading session for the trading product a first price that is lower than the bid price, responsive to a determination that the first price is lower than the bid price, communicate an alert message to a bidder, responsive that the first price is lower than the bid price, prevent execution of a trade.  When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of administering a voucher [receive a request to create a voucher, create a voucher blockchain, obtaining information, appending the information to a blockchain, obtaining information, appending the obtained information to the blockchain, generating the blockchain (server computer, voucher donor user device, one advisor user device, voucher recipient user device, immutable ledger based platform, network communication, hardware processor, memory storing instructions, voucher blockchain, control logic). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

9.	Hence, claim 1 is not patent eligible.  Similar arguments can be extended to other independent claim 12 so hence claim 12 is rejected on similar grounds as claim 1.  Dependent claims 2-11 and 13-22 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 

Claim Rejections – 35 USC §112


10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Means Plus Function
12.	Claim 1 recites:
	“…the immutable ledger-based platform…facilitates”
	
13.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “immutable ledger-based platform”, that are coupled with functional language, “facilitates”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
The claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	Claims 1, 3-9, 11-12, 14-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [US Pub No. 2018/0101844 A1], Rang et al. [US Pub No. 2018/0315143 A1], and further in view of Myman [2020/0220727 A1].

16.	Regarding claims 1 and 12, Song discloses a system and computer implemented method for account creation in a networked computing environment comprising: 
 	at least one advisor voucher donor user device, one advisor user device, and one advisor voucher recipient user device, wherein an immutable ledger-based platform is in network communication with the server computer for the tokenized advisor voucher issuing entity and the immutable ledger-based platform facilitates a remote transaction of a tokenized advisor voucher between advisor voucher donor user, an advisor user, and an advisor voucher recipient user, further wherein the immutable ledger-based platform deploys the tokenized advisor voucher and one or more advisor voucher agreements for the tokenized advisor voucher issuing entity and the one or more tokenized advisor voucher agreements are smart contracts designating at least the voucher advisor voucher donor user, the advisor user, the advisor voucher recipient user, a term for administering the advisor voucher by the advisor user for the advisor voucher recipient user, and at least one triggering event (0039-40, 0048-0049). 
Song teaches receiving a request to create a voucher from an advisor voucher requestor which includes identification of the advisor voucher recipient user, identification of an advisor, identification of one or more advisor voucher sources (0039-0040).
Song teaches creating an advisor voucher blockchain comprised of a plurality of blocks, wherein each block includes at least a block header and one or more data values, each data value is comprised of at least a registration identifier and an encrypted data set (0064-0066); 
Song teaches obtaining advisor voucher recipient information from the advisor voucher requestor (0040-0041, 0097);
Song teaches appending the advisor voucher recipient information to— the — advisor voucher blockchain (0040-0041);
Song teaches appending identification of the one or more advisor voucher sources r to the advisor voucher blockchain (0040-0041);
Song teaches appending identification of the advisor to the advisor voucher blockchain (0082)
Song teaches determining if one or more advisor voucher creation conditions are completed (0048-0049);
Song teaches appending the created tokenized advisor voucher to the advisor voucher blockchain at the  second computing device
Song teaches transmitting the tokenized advisor voucher to the advisor voucher recipient (0048-0049); Song teaches verifying the advisor voucher recipient identity (0064-0066, 0082);
Song teaches processing the tokenized advisor voucher (0040-0041, 0064-0066, 0082);
Song teaches determining if one or more advisor voucher administration conditions are completed after a predetermined time following a time of processing the tokenized advisor voucher (0082). 
 	Song does not disclose however Rang teaches at least one hardware processor (0053, Figure 14 items 1400, 1430, 1480); and
Song does not disclose however Rang teaches  a memory storing instructions that, when executed by the at least one hardware processor (0053, Figure 14 items 1400, 1430, 1480), causes the at least one hardware processor to perform operations in a networked computing environment (0053, Figure 14 items 1400, 1430, 1480).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Song to include the teachings of Rang. The rationale to combine the teachings would be to thwart fraud.
Rang does not disclose however Myman teaches generating the advisor voucher wherein the tokenized advisor voucher comprises a control logic configured to control access to the tokenized advisor voucher based on obtaining verification of the advisor voucher recipient, instructions from the advisor voucher recipient, and instructions from the advisor and the control logic is executed using the hardware processor configured to receive a first instruction from the advisor recipient to open an account and a second instruction from the advisor to open an account (0024).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Song to include the teachings of Myman. The rationale to combine the teachings would be to address the need that exists for blockchain-based communication systems that provide improved security and control over communication between two or more parties.

17.	Regarding claims 3 and 14, Song discloses wherein the instructions further comprises one or more of:
obtaining a personalization input from the advisor voucher requestor for the one or more recipients (0040-0041);
generating a personalization completion block (0048-0049); and
uploading the personalization completion block to the advisor voucher blockchain (0040-0041).

18.	Regarding claims 4 and 16, Song discloses wherein the instructions further comprises one or more of:
creating an advisor voucher agreement (0039-0040);
creating an account set-up form (0039-0040);
creating a management agreement (0039-0040);
creating an account transfer form (0039-0040);
creating a margin agreement (0042);
creating an options agreement (0042);
creating a money movement agreement (0042);
generating an advisor voucher documents completion block containing the one or more created voucher agreements, the account set-up form, the management agreement, the account transfer form (0042); and
appending the advisor voucher documents completion block to the advisor voucher blockchain (0042).

19.	Regarding claim 5, Song discloses wherein the system is configured to generate a unique hash value for each of the advisor voucher documents reviewed and signed based on a secure hash algorithm in real time and store each unique hash value on the advisor voucher blockchain (0043).

20.	Regarding claims 6 and 17, Song discloses wherein the instructions further comprises one or more of:
notifying the advisor voucher recipient of the voucher (0039-0040);
registering the tokenized advisor voucher by the advisor voucher recipient (0039-0040);
obtaining an approval of redemption documents from the advisor voucher recipient (0038-0040);
generating an advisor voucher delivery completion block (0039-0040, 0097); and
appending the advisor voucher delivery completion block to the advisor voucher blockchain (0037).

21.	Regarding claims 7 and 18, Song discloses wherein the redemption documents comprise one or more of:
recipient account set-up (0039-0040, 0048-0049);
management agreement (0039-0040, 0048-0049);
account transfer form (0039-0040, 0048-0049);
margin agreement (0039-0040, 0048-0049);
options agreement (0039-0040, 0048-0049); and
move money agreement (0039-0040, 0048-0049).

22.	Regarding claims 8 and 19, Song discloses wherein the instructions further comprises one or more of:
providing an instruction for a coaching amount (0037);
providing an instruction for coaching terms (0037);
generating a coaching voucher delivery block (0037); and
appending the coaching voucher delivery completion block to the advisor voucher blockchain (0037).

23.	Regarding claim 9, Song discloses wherein the instructions further comprises one or more of:
analyzing an instruction from the advisor voucher recipient (0037, 0050);
providing the advisor voucher recipient feedback on the instruction (0037, 0050);
generating a coaching transaction block (0037, 0050) and
appending the coaching transaction block to the advisor voucher blockchain (0037, 0050).

24.	Regarding claim 20, Song discloses wherein the instructions further comprises one or more of:
analyzing an instruction from advisor voucher recipient (0037, 0050);
providing the advisor voucher recipient feedback on the instruction (0037, 0050); and
uploading a coaching transaction block to the advisor voucher blockchain (0037, 0050).

25.	Regarding claims 11 and  22, Song discloses wherein the instructions further comprises one or more of:
obtaining one or more voucher source information from the advisor voucher recipient and appending the verification contact information to the advisor voucher blockchain (0040-0041, 0097).
.
26.	Claims 2, 10, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [US Pub No. 2018/0101844 A1], Rang et al. [US Pub No. 2018/0315143 A1], Myman [2020/0220727 A1] and further in view of Tong [2019/0280855 A1].

27.	Regarding claims 2 and 13, Rang does not disclose however Tong teaches wherein the instructions further comprises one or more of:
obtaining a marital status from the advisor voucher requestor (Tong 0033);
obtaining spousal information from the advisor voucher requestor (Tong 0033);
obtaining spousal agreement from a spouse (Tong 0033);
confirming the marital status (Tong 0033);
generating a marital status completion block (Tong 0033); and
appending the marital status completion block to the advisor voucher blockchain (Tong 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Rang to include the teachings of Tong.  The rationale to combine the teachings would be to alleviate an issue of complex operations of obtaining data from multiple databases and low efficiency resulting from storing data in different databases that are independent of each other in an existing data storage technology.

28.	Regarding claims 10 and 21, Rang does not disclose however Tong teaches wherein the advisor voucher recipient feedback is provided at a plurality of times (Tong 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Rang to include the teachings of Tong.  The rationale to combine the teachings would be to alleviate an issue of complex operations of obtaining data from multiple databases and low efficiency resulting from storing data in different databases that are independent of each other in an existing data storage technology.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692